Citation Nr: 0736257	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  07-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for stomach pain.

2.  Entitlement to service connection for pulled hamstring.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for calf pain, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for abnormal weight 
loss, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for bilateral knee 
condition, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from July 1984 to April 
1986 and from October 1986 to December 1992.

In the June 2007 substantive appeal, the veteran requested a 
central office hearing.  However, in November 2007, he 
requested a video conference hearing in lieu of the central 
office hearing.  It is the RO's responsibility to schedule 
such hearings.  A claimant has a right to a hearing before 
the Board.  See 38 C.F.R. § 20.700(a), (e) (2007).  As such, 
the Board remands this case to satisfy due process 
considerations. 

Accordingly, this case is REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before the Board via 
video conference in Columbia, South Carolina.  
Notice should be sent to the veteran in accordance 
with applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



